Title: From Thomas Jefferson to David M. Randolph, 2 May 1825
From: Jefferson, Thomas
To: Randolph, David M.


Dear Sir
Monto
 May 2. 25
Our books arrived in January and as soon as they were opened and arranged on their shelves a Librarian was appointed to take charge of them. the compensn was fixt at first at 50. D. a year only, but the Visitors at their meeting in March raised it to 150. D. but without any other emolument, not even a lodging room. it was supposed that one of the Professors would always take it as adding a trifle to their other emoluments, and thus economise to the University the expence of a distinct office, for an attendance of one hour in the week only, and sometimes a special call. I am sorry that even had not the appmt been previously made,  the place would  have offered no provision worthy the acceptance of your son.The instn has opened very auspiciously. a more satisfactory selection of Professors could not have been made, either as to grade of science or accomodating and zealous dispositions. it has been inaction 7. weeks only and our Students are between 70. & 80. and others almost daily coming in. I hope the instn will reward it’s friends and resonate it’s enemies. be pleased to accept the assurance of my great respect and esteem.Th: J.